Matter of Brian F., Jr. (Brian F., Sr.) (2016 NY Slip Op 07025)





Matter of Brian F., Jr. (Brian F., Sr.)


2016 NY Slip Op 07025


Decided on October 26, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-08268
 (Docket Nos. N-11718-14, N-11719-14, N-11720-14, N-11721-14)

[*1]In the Matter of Brian F. (Anonymous), Jr. Westchester County Department of Social Services, petitioner-respondent; 
andBrian F. (Anonymous), Sr., respondent-appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Brycin F. (Anonymous). Westchester County Department of Social Services, petitioner-respondent; 
andBrian F. (Anonymous), Sr., respondent-appellant, et al., respondent. (Proceeding No. 2)


Helene M. Greenberg, Elmsford, NY, for respondent-appellant.
Robert F. Meehan, County Attorney, White Plains, NY (James Castro-Blanco and Linda Trentacoste of counsel), for petitioner-respondent.
Judith A. Kaufman, White Plains, NY, attorney for the children.

DECISION & ORDER
Appeal by the father from an order of fact-finding and disposition of the Family Court, Westchester County (Arlene E. Katz, J.), dated July 31, 2015. The order, insofar as appealed from, after a fact-finding hearing, found that the father neglected the subject children.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
In September 2014, the petitioner commenced proceedings pursuant to Family Court Act article 10, alleging, inter alia, that the father neglected the subject children because he knew or should have known that the mother's drug use posed a risk of harm to them, but he failed to take protective action on their behalf. After a fact-finding hearing, the Family Court determined that the father neglected the subject children. The father appeals.
"At a fact-finding hearing in a child protective proceeding pursuant to Family Court Act article 10, the petitioner has the burden of establishing, by a preponderance of the evidence, that the subject child has been abused or neglected" (Matter of Kyra S. [Kirtan D.S.], 128 AD3d 970, 971 [internal quotation marks omitted]; see Matter of Ena S.Y. [Martha R.Y.—Antonio S.], 140 AD3d 778, 780). In making such a determination, "[t]he Family Court's assessment of the [*2]credibility of witnesses is entitled to considerable deference" (Matter of Mohammed J. [Mohammed Z.], 121 AD3d 994, 994; see Matter of Joseph O., 28 AD3d 562, 563). Based upon our review of the record, we conclude that the Family Court's determination that the father neglected the subject children is supported by a preponderance of the evidence (see Matter of Nicholas M. [Santino T.], 89 AD3d 1087; Matter of Sadiq H. [Karl H.], 81 AD3d 647; Matter of Arthur C., 260 AD2d 478, 479).
CHAMBERS, J.P., DICKERSON, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court